NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEO EDWARD McCALIP,                             No. 16-55510

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01121-AB-GJS

 v.
                                                MEMORANDUM*
TED CONFERENCES, LLC; SAPLING
FOUNDATION,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Geo Edward McCalip appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Hebbe v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

        The district court properly dismissed McCalip’s 42 U.S.C. § 1983 and Cal.

Civ. Code § 52.1 claims because McCalip failed to allege facts sufficient to show

that defendants acted under the color of state law. See Chudacoff v. Univ. Med.

Ctr. of S. Nev., 649 F.3d 1143, 1149 (9th Cir. 2011) (elements of § 1983 action);

Dietrich v. John Ascuaga’s Nugget, 548 F.3d 892, 900 (9th Cir. 2008) (“Merely

complaining to the police does not convert a private party into a state actor.”

(citation and internal quotation marks omitted)); Jones v. Kmart Corp., 949 P.2d

941, 943-44 (Cal. 1998) (private individual cannot be liable under § 52.1 for

alleged direct violation of federal constitutional right).

        The district court properly dismissed McCalip’s Cal. Civ. Code § 3294 claim

because McCalip did not allege facts demonstrating malice, oppression, or fraud.

See Cal. Civ. Code § 3294 (requirements for punitive damages under California

law).

        We reject as unsupported by the record McCalip’s contentions regarding

defendants misleading the district court.

        We do not consider evidence, allegations, or arguments raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009);

                                            2                                     16-55510
Lowry v. Barnhart, 329 F.3d 1019, 1025 (9th Cir. 2003) (“The appellate process is

for addressing the legal issues a case presents, not for generating new evidence to

parry an opponent’s arguments.”); United States v. Elias, 921 F.2d 870, 874 (9th

Cir. 1990) (“Documents or facts not presented to the district court are not part of

the record on appeal.”). To the extent McCalip requests in his opening brief that

we vacate and remand so that he may introduce allegations and evidence related to

contracts between defendants and the City of Long Beach that were in McCalip’s

possession, but not introduced, during the underlying proceedings, we deny the

request.

      AFFIRMED.




                                          3                                    16-55510